      Case 4:21-cv-00140 Document 54 Filed on 07/20/21 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                       UNITED STATES DISTRICT COURT                          July 20, 2021
                        SOUTHERN DISTRICT OF TEXAS                        Nathan Ochsner, Clerk
                            HOUSTON DIVISION

ANTONIO CABALLERO,                        §
                                          §
         Plaintiff,                       §
VS.                                       §    CIVIL ACTION NO. 4:21−cv−00140
                                          §
,                                         §
                                          §
         Defendant.                       §

                        Order Resetting Initial Conference


         The initial conference in this case is reset to August 10, 2021 at 10:00 AM
before Magistrate Judge Frances Stacy. The hearing will be conducted by telephone,
please refer to the following conference call instructions:
        − Dial 713-250-5447
        − Enter ID: 45447 #
        − Password: 13579 #

Signed on July 20, 2021, at Houston, Texas.
